DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 2-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) in view of Manabe et al. (US 20170196738) and Sina et al. (US 20150119219).  
As to claim 2, Umebayashi discloses a method of manufacturing an absorbent article comprising of:  feeding a first continuous base web (Wd) in a machine direction, said first continuous base web having first and second side edges extending in said machine direction; attaching a continuous waistband component (F) to said first base web in an attachment area, said attachment area extending in said machine direction and being arranged between said first and said second side edges of said first base web said waistband component being applied as a pre-fabricated elastic waistband component comprising one or more carrier webs; attaching a second continuous base web (Wu) to said first continuous base web and said continuous waistband component, covering at least said continuous waistband component said second continuous base having first and second side edges extending in said machine direction thereby forming a compound base web (W) having first and second side edges, said attachment area being spaced apart from at least one of said first and said second side edges of said compound base web; severing said compound base web and said attached waistband component by cutting along a cutting line (CL1) extending through said attachment area in said machine direction thereby creating a first panel web (W1) having a first side edge and comprising a first panel portion and a first waistband portion and a second panel web (W2) having a second side edge and comprising a second panel portion and a second waistband portion said first panel web and said second panel web extending in said machine direction with said first and second waistband portions facing each other in a side-by-side arrangement; shifting positions of said first panel web and said second panel web in a cross machine direction perpendicular to said machine direction (W1c, W2c in Fig. 4 below), thereby bringing said first and said second panel webs into an arrangement with first and second cut edges facing away from each other in said cross machine direction and with said first and second side edges of said first and second panel webs facing each other in said cross machine direction; connecting said first side edge of said first panel web with said second side edge of said second panel web with a core portion (C) thereby forming a coherent chassis web (Fig. 1-4 below).  Umebayashi discloses that the elastic member F may comprise of a plurality of rubber elastic elements or a flat rubber film/web layer (paragraph 12).



    PNG
    media_image1.png
    474
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    482
    media_image2.png
    Greyscale

Umebayashi fails to specifically teach or disclose that the continuous waistband component is attached to the first base web such that the first base web comprises, in order from the first side edge to the second side edge: a first panel portion, the continuous waistband component, and a second panel portion as currently claimed.  Manabe et al. (Manabe) discloses a method for manufacturing diapers (Abstract).  Manabe discloses that it known and conventional in the art to place different elastics in different sections of a laminate web of material, such as the elastics 15 & 19 designed for the panel regions and the waist elastics 17 & 18 for the waist region of the diaper (Fig. 1(a) & Fig. 1(b) below).  The elastics are placed on a first base web such that the first base web comprises, in order from the first side edge to the second side edge: a first panel portion 19, the waistband component 17 & 18, and a second panel portion 15 (Id.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastic component layout of Manabe in the method taught by Umebayashi because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional elastic component layout in a base web for subsequent cutting and processing to form individual diapers.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Hence the method of the above references as combined would utilize flat rubber film/web layers in order from the first side edge to the second side edge on the first base web: a first panel portion flat rubber film/web, the waistband component flat rubber film/web and a second panel portion flat rubber film/web.  







    PNG
    media_image3.png
    600
    775
    media_image3.png
    Greyscale

The above references as combined fail to specifically teach or disclose that the first continuous base web, which is utilized as a bodyside liner, is an elastic web instead of the simple non-woven of Umebayashi.  It is the position of the Examiner that utilizing and elastic web as a bodyside liner is well-known and conventional in the art and would have been obvious for one of ordinary skill at the time of the invention to use in the method of the above references as combined.  Sina et al. (Sina) discloses a method of manufacturing absorbent articles (Abstract).  Sina teaches that it is known and conventional in the art to use a stretchable bodyside line in the form of a non-woven elastic webs, elastic strands, elastic films and combinations thereof (paragraph 61).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-woven elastic material Sina in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful material to use as a bodyside liner in an absorbent article manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claim 3, the method of claim 2 is taught as seen above.  Sina discloses that an elastic film can be used as the bodyside liner (Id.).
As to claim 8, the method of claim 2 is taught as seen above.  The elastic waistband component comprises one or more elongate elastic elements.
As to claims 9 and 10, the method of claim 2 is taught as seen above.  It is the position of the Examiner that using a non-linear and/or undulating shaped cutting lines in the method of Umebayashi would have been obvious since this amounts to a decorative change in the shape of the panels of the absorbent article formed and would have been a design choice.
As to claim 11, the method of claim 2 is taught as seen above.  Sina discloses that the bodyside liner can comprise of a bi-laminate web comprising a nonwoven layer and an elastic layer (paragraph 61). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543), Manabe et al. (US 20170196738) and Sina et al. (US 20150119219)as applied to claims  2-3 and 8-11 above, and further in view of Raycheck et al. (US 20160270971).
As to claim 4, the method of claim 2 is taught as seen above.  The above references as combined fails to specifically teach or disclose how much the elastic material is stretched when bonding to the base web and whether it can be stretched to 50% to 600% as claimed.  It is the position of the Examiner that stretching an elastic 50% to 600% for attachment to a skin contacting/base web is known and conventional in the art and would have been obvious to do in the method of the above references as combined.  Racheck discloses a method of making a diaper (Abstract).  Raycheck discloses that it is known and conventional in the art to bond an elastic member to a nonwoven layer while said elastic member is stretched state of 50% -325% (paragraph 210).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the disclosed stretching values of Raycheck in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional stretching percentage for stretching elastics that are bonded to nonwoven/skin contacting layers in the manufacture of a diaper.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543), Manabe et al. (US 20170196738) and Sina et al. (US 20150119219)as applied to claims  2-3 and 8-11 above, and further in view of LaVon et al. (US 20100292663).
As to claims 5 and 7, the method of claim 2 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether the elastic component is bonded to the continuous base web while in a stretched state.  LaVon discloses a method of making a diaper (Abstract).  LaVon discloses that it is known and conventional in the art to attach an elastic member in a stretched state to a skin contacting layer so as to form rugosites when the elastic relaxes (paragraph 172).  It would have been obvious for one of ordinary skill in the art to modify the method of the above references as combined to include a step of attaching the elastic in a stretched state to the continuous base web and would have been motivated to do so because LaVon teaches that this will form rugosites in the base web/skin contacting layer when the elastic is allowed to contract. 
As to claim 6, the method of claim 2 is taught as seen above.  Although claim 6 is not dependent upon claim 5, the rejection of claim 5 is pertinent to the rejection of claim 6.  Claim 6 recites that the elastic waistband component is stretched to the same degree as the first continuous elastic base web when said waistband component is attached.  This is an obvious expedient of the method of claim 5 since this would eliminate the rugosites produced by bonding the web and waistband member while one of the members was in a differing stretched state.  The elimination of a feature if that feature is not desired would be obvious.  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9 and 15-16 of U.S. Patent No. 11,020,282 in view of Sina et al. (US 20150119219). 
All of the limitations of claim 2 are recited by claim 1 of ‘282 except the recitation that the continuous base web is elastic.  Sina et al. (Sina) discloses a method of manufacturing absorbent articles (Abstract).  Sina teaches that it is known and conventional in the art to use a stretchable bodyside line in the form of a non-woven elastic webs, elastic strands, elastic films and combinations thereof (paragraph 61).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-woven elastic material Sina in the method taught by claim 1 of ‘282 because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful material to use as a bodyside liner in an absorbent article manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claim 3, the method of claim 2 is taught as seen above.  Sina discloses that the base web may comprise of an elastic film.  
As to claim 4, the method of claim 2 is taught as seen above.  Claim 9 of ‘282 recites the same limitations as claim 4.
	As to claims 5 and 7, the method of claim 2 is taught as seen above.  Claim 7 of ‘282 recites the same limitations as claims 5 and 7.
	As to claim 6, the method of claim 2 is taught as seen above.  It would have been obvious to stretch the first elastic base web and waistband component since there is a limited number of options to bond the laminate together.  A person of ordinary skill in the art, upon reading claim 7 of ‘282, would have recognized that bonding the base web and waistband component to one another while stretched to the same degree is one of a finite number of states known to be useful for bonding elastic components to one another.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try the bonding the components while stretched to the same degree of claim 5 of ‘282 in the method by claim 1 of ‘282 because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp.  “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claim 8, the method of claim 2 is taught as seen above.  Claim 8 of ‘282 recites the that waistband component comprises of one or more elongate elastic members which is disclosed as threads in the specification.
	As to claims 9-10, the method of claim 2 is taught as seen above.  Claims 15 and 16 of ‘282 respectively recite the same limitations of claims 9-10.
As to claim 11, the method of claim 2 is taught as seen above.  Claim 5 of ‘282 recites the same limitations a claim 11.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 10 and 17-18 of U.S. Patent No. 11,399,987.
Claim 1 of ‘987 recites all of the same limitations of claim 2 except that it does not specifically recite the arrangement of the first panel portion, the waistband component and the second panel portion upon the first base web, however this arrangement is recited in the description of the cutting step and therefore inherent in the method of claim 1 of ‘987.
Claim 4 of ‘987 recites the same limitations of claim 3.
Claim 10 of ‘987 recites the same limitations of clam 4.
Claim 8 of ‘987 recites the same limitations of claims 5-7.
Claim 7 of ‘987 recites the same limitations of clam 8.
Claim 17 of ‘987 recites the same limitations of clam 9.
Claim 18 of ‘987 recites the same limitations of clam 10.
Claim 5 of ‘987 recites the same limitations of clam 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745